Case 2:17-cv-00890-JAK-SS Document 253 Filed 04/29/20 Page 1 of 2 Page ID #:8751




 1                                                               JS-6
 2
 3
                                                                 4/29/2020
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   Eloqui Voice Systems, LLC, a California Case No. 2:17-cv-00890-JAK-SS
12   Limited Liability Company,
                                             JUDGMENT
13                   Plaintiff,
14
                       v.
15
16
     Nuance Communications, Inc., a
17   Massachusetts corporation,
18
                   Defendant.
19
20
21
22
23
24
25
26
27
28
Case 2:17-cv-00890-JAK-SS Document 253 Filed 04/29/20 Page 2 of 2 Page ID #:8752




 1         Judgment of Non-Infringement is entered in favor of Nuance

 2   Communications, Inc. All Counts of Eloqui Voice Systems, LLC’s Amended

 3   Complaint are dismissed with prejudice.

 4
 5   Dated: April 29, 2020          _________________________________
                                         John A. Kronstadt
 6                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
